 

Exhibit 10.1

 

TRANSITION AND RETIREMENT AGREEMENT

This Transition and Retirement Agreement (the “Agreement”) is entered into by
and among Orthofix Medical Inc. (the “Company”) and Bradley R. Mason (the
“Executive”) (collectively, the “Parties”).

WHEREAS, the Executive has, since March 2013, served as the President and Chief
Executive Officer of the Company;

WHEREAS, the Parties have entered into a Change in Control and Severance
Agreement, made and entered into as of November 1, 2016 (the “Change in Control
and Severance Agreement”);

WHEREAS, the Executive has received from the Company certain equity incentive
awards (together, the “Equity Awards”) previously granted to the Executive with
respect to the Company pursuant to award agreements between the Company and the
Executive (together, the “Equity Award Agreements”);

WHEREAS, capitalized terms used, but not defined, herein shall have the meaning
given such terms in the Change in Control and Severance Agreement; and

WHEREAS, the Company and the Executive desire to set forth certain promises,
agreements and understandings relating to Executive’s future retirement from the
Company and the Company’s selection of a successor President and Chief Executive
Officer.

NOW, THEREFORE, upon execution and non-revocation of this Agreement, in exchange
for the terms, conditions, and releases set forth below, the Parties agree as
follows:

Effective Date

.  This Agreement shall become effective on the eighth (8th) day after the
Company receives this Agreement and the Release attached hereto as Exhibit A
(the “Release”) signed by the Executive (the “Effective Date”), provided that:
(a) Executive does not revoke the Release within the seven (7) day period after
he signs it; and (b) it is signed and delivered to the Company on or before
February 25, 2019.  For the avoidance of doubt, the Release and the Supplemental
Release, as defined below, are considered incorporated into and part of this
Agreement.

Target Retirement Date and Separation Date

.

(a)Executive’s last day of employment will be the business day prior to the day
that the successor President and Chief Executive Officer commences employment
with the Company (such date, the “Target Retirement Date”), or such earlier date
if Executive’s employment is terminated prior to the Target Retirement Date
pursuant to the terms of this Agreement.  Executive’s employment may be
terminated in advance of the Target Retirement Date by the Company, with or
without Cause, by the Executive with or without Good Reason (as modified by this
Agreement) or due to the Executive’s death or Disability. Further,
notwithstanding the foregoing, the Target Retirement Date shall be no later than
October 31, 2019.  The date on which Executive separates from employment with
the Company, regardless of whether such date is the Target Retirement Date or an
earlier date, is referred to herein as the

1

 

--------------------------------------------------------------------------------

 

“Separation Date”.  During the period from the Effective Date through the
Separation Date (the “Transition Period”), the Executive will remain an employee
of the Company, the Change in Control and Severance Agreement will remain in
effect except to the extent modified pursuant to this Agreement, and the
Executive will, in addition to his other duties and responsibilities, assist in
the transition of his duties as requested from time to time by the Company.  

(b)Effective as of the Separation Date, the Executive will resign his employment
with the Company and from all offices, positions, directorships, chairmanships,
and/or fiduciary responsibilities of any nature or description with the Company,
its affiliates, and each of their respective subsidiaries, and each of their
respective employee benefit plans.  

Transition Period Consideration

.  Provided that the Executive signs this Agreement, does not revoke it, and
complies with all of its terms, during the Transition Period, the Company shall
provide the Executive with the following:

(a)The Executive will continue to receive the Executive’s base salary in effect
as of the Effective Date, payable in the normal course in accordance with the
Company’s standard payroll practices, less applicable withholdings;

(b)The Company will pay Executive’s reasonable attorneys’ fees and expenses
incurred since September 1, 2018, related to advising Executive with respect to
his duties at the Company, his transition out of the Company, and this Agreement
in an amount not to exceed fifteen thousand dollars ($15,000.00);

(c)The Executive will be eligible to continue to participate in the Company’s
annual cash incentive program, health insurance and other employee benefit
plans, to the same extent as he was eligible on the Effective Date and in
accordance with the terms of such annual cash incentive program, health
insurance and other employee benefit plans;

(d)The Executive will be eligible to vest in any Equity Awards that vest in
accordance with the current terms of the Equity Award Agreements during the
Transition Period; and

(e)Provided the Executive continues to be employed on April 1, 2019, or if the
Executive’s employment is terminated by the Company without Cause prior to April
1, 2019 (in which case it is understood that Executive would remain a service
provider to the Company as of the grant date as a result of the consulting
services described in Section 12 hereof), the Company will grant to the
Executive on April 1, 2019 restricted stock units under the Company’s 2012
Long-Term Incentive Plan (pursuant to a form of grant agreement to be prepared
and approved by the Compensation Committee of the Company’s Board of Directors)
with a grant date Fair Market Value of $2,000,000, which restricted stock units
will become fully vested and delivered on April 1, 2020 subject to (i)
Executive’s remaining employed through the Target Retirement Date or otherwise
being terminated by the Company without Cause prior to such Target Retirement
Date, and (ii) Executive’s complying with the terms of the Consulting Agreement
(as defined herein) through April 1, 2020.

2

 

--------------------------------------------------------------------------------

 

4.Separation Payments and Benefits.

(a)If the Executive’s employment terminates prior to the Target Retirement Date
for any reason other than death, a termination by the Company without Cause or a
termination by the Executive as a result of Disability (e.g., a voluntary
retirement or resignation by the Executive or a termination for Cause by the
Company), the Executive will be entitled to the payments and benefits, if any,
as are set forth in the Change in Control and Severance Agreement and the Equity
Award Agreements with respect to the applicable type of termination, and the
Executive will not be entitled to the payments and benefits set forth in Section
4(b).  For the avoidance of doubt, if the Executive determines to terminate his
employment at any time prior to the Target Retirement Date, provided
circumstances constituting Cause do not exist, the Executive will be treated as
though he terminated employment as a result of a Qualified Retirement, in which
case the Executive shall not receive the payments and benefits set forth in this
Agreement, but will receive the payments and benefits payable in connection with
a Qualified Retirement determined in accordance with the terms of the Change in
Control and Severance Agreement and the Equity Award Agreements.

(b)If the Executive remains employed through the Target Retirement Date or the
Executive’s employment terminates prior to the Target Retirement Date as a
result of death, a termination by the Company without Cause or a termination by
the Executive as a result of Disability, subject to the Executive’s signing (or,
in the event of Executive’s death, his duly authorized representative’s signing)
a supplemental release in the form attached as Exhibit A (the “Supplemental
Release”) on or within twenty-one (21) days after the Separation Date, and the
Executive’s (or the Executive’s representative’s) not revoking the Supplemental
Release within seven (7) days after signing it, in full and final satisfaction
of any amounts due or which could be due to the Executive pursuant to the Change
in Control and Severance Agreement, the Equity Award Agreements or otherwise,
the Executive’s separation from service on the Separation Date will be treated
as a Qualified Retirement by the Executive under the Change in Control and
Severance Agreement as of the Separation Date and the Company will make and
provide the following payments and benefits in connection with such Qualified
Retirement (the “Transition Benefits”):

(i)(1) the Executive’s annual base salary due through the Separation Date, (2)
any amounts or benefits owing to the Executive as of the Separation Date under
the then applicable benefit plans of the Company, at the time such amounts or
benefits are due (including any accrued vacation payable), (3) any amounts owing
to the Executive for reimbursement of expenses properly incurred by the
Executive prior to the Separation Date, which shall be subject to and paid in
accordance with the Company’s expense reimbursement policy, (4) if, for the
calendar year prior to the year during which the Separation Date occurs,
Executive has achieved performance goals such that Executive has earned a bonus
under the Company’s annual cash incentive program (the “Annual Cash Incentive
Program”) and the Annual Cash Incentive Program bonus with respect to such prior
calendar year has not yet been determined and/or paid, the amount of such bonus,
payable at the same time as payments are made to other participants under the
Annual Cash Incentive Program, and (5) a pro rata amount of the Annual Cash
Incentive Program bonus, if any, with respect to the year during which the
Separation Date occurs (based on the number of days the Executive was employed
by the Company during such year of termination) based on the achievement of
applicable performance

3

 

--------------------------------------------------------------------------------

 

goals for such year, payable during the following year at the same time as
payments are made to other participants under such Annual Cash Incentive
Program;

(ii)With respect to the Equity Awards:

(1) all of Executive’s outstanding unvested time-vesting restricted stock grants
and stock options will become immediately vested and Executive will have four
years from the Separation Date (or, if earlier, the expiration of the original
term of the option) to exercise all outstanding options; and

(2) for outstanding unvested performance-vesting restricted stock and
performance stock unit grants, Executive (1) will receive “Service” (as defined
therein) credit through the date that he remains a consultant under the
Consulting Agreement and (2) will be treated as having consummated a “Qualified
Retirement” (as defined therein) thereunder on the date that such consulting
services terminate.  

(iii)As soon as administratively practicable after the Supplemental Release has
become effective and irrevocable, the Company shall reimburse the Executive on a
monthly basis for the Executive’s monthly premium payments for COBRA health care
coverage for the Executive and the Executive’s eligible dependents for the
period from the Separation Date through December 31, 2019.

(iv)The Transition Benefits will be subject to all applicable tax
withholdings.  The Transition Benefits will be in lieu of any severance pay the
Executive may be entitled to receive under any other severance plan or
arrangement, individual written employment agreement (including Section 3 of the
Change in Control and Severance Agreement), or other agreement relating to
payment upon separation from employment.

For the avoidance of doubt, (i) it is the intent of the parties that the
foregoing payments and benefits are in excess of the payment and benefits that
Executive would receive in the event of a Qualified Retirement under the Change
in Control and Severance Agreement and the Equity Awards absent the existence of
this Agreement, and (ii) the Transition Benefits (and the related separation
from employment contemplated by Section 4(b)) do not include any right to
receive the Severance Amount described in Section 3 of the Change in Control and
Severance Agreement or the CiC Severance Amount described in Section 4 of the
Change in Control and Severance Agreement.  

5.Employee Covenants. Without limiting the generality of Section 11, the
Executive acknowledges, and the Parties agree, that Section 9 (Restrictive
Covenants) of the Change in Control and Severance Agreement will remain in full
force and effect in accordance with its terms.  

No Further Compensation

.  The Executive acknowledges and agrees that, except with respect to the
payments to be made and other benefits to be provided by the Company as set
forth in this Agreement or otherwise pursuant to the Change in Control and
Severance Agreement and the Equity Awards, (a) the Company has paid all salary,
wages, bonuses, accrued vacation, commissions, and any and all other benefits
and compensation that Executive has earned during his employment with the
Company, (b) the Executive will not be

4

 

--------------------------------------------------------------------------------

 

eligible for, or entitled to receive, any other bonus amounts following the
Separation Date, and (c) all benefits and perquisites of employment with the
Company will cease as of the Separation Date and the Executive will not receive
any further salary, bonuses, vacation, vesting of benefits, or other forms of
compensation after the Separation Date from the Company, except as required by
applicable law.  Nothing herein shall affect the Executive’s right to, and the
Company shall continue to provide, indemnification, advance, defense, or
reimbursement pursuant to any applicable D&O or similar policies, the Company’s
bylaws, as they may be further amended, or applicable law. Furthermore, the
Indemnity Agreement, dated August 1, 2018, between the Company and the Executive
(the “Indemnification Agreement”) shall remain in full force and effect.

Health Insurance

.  Executive’s group health insurance will cease on the last day of the month of
the Separation Date.  At that time, Executive will be eligible to continue his
group health insurance benefits, subject to the terms and conditions of the
benefit plan, federal COBRA law, and, as applicable, state insurance
laws.  Executive will receive additional information regarding his right to
elect continued coverage under COBRA in a separate communication.  Executive is
not entitled to any additional compensation or remuneration to cover health care
costs beyond the reimbursement provided for in Section 4(b)(iii), above.  

Return of Company Property

.  On or before the Separation Date, the Executive shall return to the Company
any and all Company records and any and all Company property in his possession
or under his control, including without limitation manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, printouts, computer
disks, computer tapes, source codes, data, tables or calculations and all copies
thereof, documents that in whole or in part may contain any trade secrets,
confidential information, or other proprietary or secret information of the
Company, and all copies thereof, and keys, vehicles, access cards, personal
computers, telephones and other electronic equipment belonging to the Company or
any of its Affiliates.  

9.Compliance with Section 409A.  The terms of Section 8 of the Change of Control
and Severance Agreement are incorporated into this Agreement.

10.Other Agreements.  The Change of Control and Severance Agreement, Equity
Award Agreements, and the Indemnification Agreement will remain in full force
and effect and will continue to bind Executive, except to the extent the terms
of this Agreement contradict terms in the Change of Control and Severance
Agreement or the Equity Award Agreements, in which event the terms of this
Agreement shall control and shall operate as an amendment to such agreements as
necessary.  Otherwise, this Agreement represents the entire agreement between
the Parties regarding the matters addressed herein, and it supersedes and
replaces all prior agreements, representations, negotiations, or discussions
between the Parties, whether written or oral.

Voluntary Execution of Agreement

.  This Agreement is executed voluntarily and without any duress or undue
influence on the part or behalf of the Parties hereto.  The Parties acknowledge
that (a) they have read this Agreement; (b) they have had the opportunity to
seek legal counsel of their own choice; (c) they understand the terms and
consequences of this

5

 

--------------------------------------------------------------------------------

 

Agreement and of the releases it contains; and (d) they are fully aware of the
legal and binding effect of this Agreement.

12.Consulting Services.  For a period of twelve months following the Separation
Date, the Executive agrees to provide reasonable transition consulting services
to the Company, when and as reasonably requested by the Company, and will
receive payment of $40,000 per month for such services.  Such services will
include consulting with the Company in connection with historical information
regarding the Company and providing certain introductions as requested by the
Company, and assisting with other reasonable requests for information or other
assistance that the Board of Directors of the Company or the Company may
request. In connection with the foregoing, the Company and the Executive agree
that on or about the Separation Date they will enter into a consulting
agreement, materially consistent with the Company’s standard form, to
memorialize the foregoing terms (the “Consulting Agreement”).

13.  Miscellaneous.

(a)Except for injunctive relief as set forth in Section 9 of the Change of
Control and Severance Agreement, the parties agree that any dispute or
controversy arising under or in connection with this Agreement shall be resolved
exclusively and finally by binding arbitration in Lewisville, Texas, before a
single arbitrator, with such arbitration to be conducted in accordance with the
rules of the American Arbitration Association’s Commercial Arbitration Rules
then in effect.  Judgment on the arbitrator’s award may be entered by any court
having jurisdiction.  The Company shall be responsible for its own attorneys’
fees, costs and expenses and shall pay to the Executive an amount equal to all
reasonable attorneys’ and related fees, costs and expenses incurred by the
Executive in connection with such arbitration and entry of judgment, but only if
the arbitrator determines that the Executive prevailed on a material issue of
the arbitration.  If there is any dispute between the Company and the Executive
as to the payment of such fees and expenses, the arbitrator shall resolve such
dispute, which resolution shall also be final and binding on the parties, and as
to such dispute only, the burden of proof shall be on the Company.

(b)This Agreement shall be governed, construed and interpreted in accordance
with the laws of the State of Texas (without regard to any provision of that
State’s rules on the conflicts of law that might make applicable the law of a
jurisdiction other than that of the State of Texas). Subject to Section 13(a)
hereof, all actions or proceedings for injunctive relief arising out of this
Agreement shall exclusively be heard and determined in state or federal courts
in the State of Texas having appropriate jurisdiction for Collin County,
Texas.  The parties expressly consent to the exclusive jurisdiction of such
courts in any such action or proceeding and waive any objection to venue therein
and any defense of forum non conveniens.  

(c)This Agreement may be executed in any number of counterparts, each of which,
when executed by both parties to this Agreement shall be deemed to be an
original, and all of which counterparts together shall constitute one and the
same instrument.  

(d)The failure of either party hereto to enforce any right under this Agreement
shall not be construed to be a waiver of that right, or of damages caused
thereby, or of any other rights under this Agreement.  

6

 

--------------------------------------------------------------------------------

 

(e)This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

(f)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.  This Agreement shall bind any successor of or
to the Company, its assets or its businesses (whether direct or indirect, by
purchase, merger, consolidation or otherwise), in the same manner and to the
same extent that the Company would be obligated under this Agreement if no
succession had taken place.  In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by this
Agreement, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Agreement, in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.  All rights under
this Agreement are personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable in the event of the Executive’s death or
disability by the Executive’s legal representatives, heirs and legatees.

(g)The Executive and the Company acknowledge that the employment of the
Executive by the Company is “at will” and may be terminated by either the
Executive or the Company at any time.  Nothing contained in the Agreement shall
affect such rights to terminate, provided, however, that nothing in this Section
13(g) shall prevent the Executive from receiving any amounts payable pursuant to
Section 4 hereof in the event of a termination described in such Section.

(h)Notwithstanding anything in this Agreement to the contrary, in no event shall
anything in this Agreement (whether in the Release, the Supplemental Release, or
otherwise) be interpreted to limit or restrict the Executive’s right or ability
to provide whistleblower information to the Securities and Exchange Commission
regarding violations of the federal securities laws pursuant to Section 21F of
the Exchange Act.

(i)Any provision in this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating or affecting the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(j)Notices and all other communications contemplated by this Agreement shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by U.S. registered or certified mail, return receipt requested
and postage prepaid or when sent by express U.S. mail or overnight delivery
through a national delivery service (or an international delivery service in the
case of an address outside the U.S.) with signature required.  Notice to the
Company shall be directed to the attention of the General Counsel of the Company
at the address of the Company’s headquarters, and notice to the Executive shall
be directed to the Executive at the Executive’s most recent personal residence
on file with the Company.

7

 

--------------------------------------------------------------------------------

 

(k)The Company shall deduct from the amounts payable to the Executive pursuant
to this Agreement all required withholding amounts and deductions, including but
not limited to federal, state and local withholding amounts in accordance all
applicable laws and regulations and deductions authorized by the Executive.  The
Executive shall be solely responsible for and shall pay all taxes associated
with the amounts payable under this Agreement.  

 

[Signature Page Follows]




8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Transition and Retirement Agreement as of the date written below.

Bradley R. Mason

/s/ Bradley R. Mason

Bradley R. Mason

 

 

Date: February 25, 2019

 

 

 

ORTHOFIX MEDICAL INC.

By: /s/ Ronald A. Matricaria

Ronald A. Matricaria

Chairman of the Board of Directors

 

Date: February 25, 2019

 

 

9

 

--------------------------------------------------------------------------------

 

EXHIBIT A

RELEASE AGREEMENT

You, for yourself, your spouse and your agents, successors, heirs, executors,
administrators and assigns, hereby irrevocably and unconditionally forever
release and discharge Orthofix Medical Inc., a corporation organized under the
laws of the State of Delaware, and its direct and indirect subsidiaries (all
such entities, collectively, the “Company”), its parents, divisions and
affiliates and its and their current and former owners, directors, officers,
stockholders, insurers, benefit plans, representatives, agents and employees,
and each of their predecessors, successors, and assigns (collectively, the
“Releasees”), from any and all actual or potential claims or liabilities of any
kind or nature, including, but not limited to, any claims arising out of or
related to your employment and separation from employment with the Company and
any services that you provided to the Company; any claims for salary,
commissions, bonuses, other severance pay, vacation pay, allowances or other
compensation, or for any benefits under the Employee Retirement Income Security
Act of 1974 (“ERISA”) (except for vested ERISA benefits); any claims for
discrimination, harassment or retaliation of any kind or based upon any legally
protected classification or activity; any claims under Title VII of the Civil
Rights Acts of 1964, the Civil Rights Act of 1866 and 1964, as amended, 42
U.S.C. § 1981, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Americans with Disabilities Act, 42 U.S.C. §1981, 42
U.S.C. § 1983, the Family Medical Leave Act and any similar state law, the Fair
Credit Reporting Act and any similar state law, the Fair Credit Reporting Act,
15 U.S.C. § 1681, et seq., the Worker Adjustment and Retraining Notification
Act, 29 U.S.C. § 2101, et seq., the Equal Pay Act and any similar state law,
including the California Worker Adjustment and Retraining Notification Act, Cal.
Labor Code § 1400, et seq., the California Fair Employment and Housing Act, Cal.
Gov’t Code § 12940, et seq., California Government Code Section 12900 et seq.
(which prohibits discrimination based on protected characteristics including
race, color, religion, sex, gender, sexual orientation, marital status, national
origin, language restrictions, ancestry, physical or mental disability, medical
condition, age, and denial of leave), California Civil Code Section 51 et seq.
(which prohibits discrimination based on age, sex, race, color, religion,
ancestry, national origin, disability, medical condition, marital status, or
sexual orientation), the California Family Rights Act of 1993, the California
Equal Pay Law, Cal. Lab. Code § 1197.5, et seq. or any California wage payment
law, any other section of the California Labor Code, any section of the
applicable Order of the California Industrial Welfare Commission, as well as any
amendments to any such laws; any claims for any violation of any federal or
state constitutions or executive orders; any claims for wrongful or constructive
discharge, violation of public policy, breach of contract or promise (oral,
written, express or implied), personal injury not covered by workers’
compensation benefits, misrepresentation, negligence, fraud, estoppel,
defamation, infliction of emotional distress, contribution and any claims under
any other federal, state or local law, including those not specifically listed
in this Release, that you, your heirs, executors, administrators, successors,
and assigns now have, ever had or may hereafter have, whether known or unknown,
suspected or unsuspected, up to and including the date of your execution of this
Release.

 

For the purpose of implementing a full and complete release and discharge of the
Releasees as set forth above, you acknowledge that this Release is intended to
include in its effect, without limitation, all claims known or unknown that you
have or may have against the Releasees which

A-1

            

--------------------------------------------------------------------------------

 

arise out of or relate to your employment, including but not limited to
compensation, performance or termination of employment with the Company, except
for, and notwithstanding anything in this Release to the contrary, claims which
cannot be released solely by private agreement.  This Release also excludes any
claims relating to any right you may have to payments pursuant to Sections 3
and/or 4 of the Transition and Retirement Agreement, entered into as of February
25, 2019, by and between the Company and you, any claim for workers’
compensation benefits and any rights you may have to indemnification or
directors’ and officers’ liability insurance under the Company’s articles of
association, certificates of incorporation or bylaws, any indemnification
agreement to which you are a party or beneficiary or applicable law, as a result
of having served as an officer, director or employee of the Company or any of
its affiliates.  You further acknowledge and agree that you have received all
leave, compensation and reinstatement benefits to which you were entitled
through the date of your execution of this Release, and that you were not
subjected to any improper treatment, conduct or actions as a result of a request
for leave, compensation or reinstatement.

 

You further acknowledge that you have read Section 1542 of the Civil Code of the
State of California, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

You understand that Section 1542 gives you the right not to release existing
claims of which you are not now aware, unless you voluntarily choose to waive
this right.  Even though you are aware of this right, you nevertheless hereby
voluntarily waive the right described in Section 1542 and any other statutes of
similar effect, and elect to assume all risks for claims that now exist in your
favor, known or unknown, arising from the subject matter of the Release.  You
acknowledge that different or additional facts may be discovered in addition to
what you now know or believe to be true with respect to the matters released in
this Release, and you agree that this Release will be and remain in effect in
all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts.

 

You affirm, by signing this Release, that you have not suffered any unreported
injury or illness arising from your employment, and that you have not filed,
with any federal, state, or local court or agency, any actions or charges
against the Releasees relating to or arising out of your employment with or
separation from the Company.  You further agree that while this Release does not
preclude you from filing a charge with the National Labor Relations Board
(“NLRB”), the Equal Employment Opportunity Commission (“EEOC”) or a similar
state or local agency, or from participating in any investigation or proceeding
with them, you do waive your right to personally recover monies or reinstatement
as a result of any complaint or charge filed against the  Company with the NLRB,
EEOC or any federal, state or local court or agency, except as to any action to
enforce or challenge this Release, to recover any vested benefits under ERISA,
or to recover workers’ compensation benefits.

 

A-2

            

--------------------------------------------------------------------------------

 

You acknowledge:

 

 

(a)

That you were provided twenty-one (21) full days during which to consider
whether to sign this Release.  If you have signed this Agreement prior to the
expiration of the twenty-one (21)-day period, you have voluntarily elected to
forego the remainder of that period.

 

 

(b)

That you have carefully read and fully understand all of the terms of this
Release.

 

 

(c)

That you understand that by signing this Release, you are waiving your rights
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, 29 U.S.C. § 621, et seq., and that you are not waiving
any rights arising after the date that this Release is signed.

 

 

(d)

That you have been given an opportunity to consult with anyone you choose,
including an attorney, about this Release.

 

 

(e)

That you understand fully the terms and effect of this Release and know of no
claim that has not been released by this Release.  And, you further acknowledge
that you are not aware of, or that you have fully disclosed to the Company, any
matters for which you are responsible or which has come to your attention as an
employee of the Company that might give rise to, evidence, or support any claim
of illegal conduct, regulatory violation, unlawful discrimination, or other
cause of action against the Company.

 

 

(f)

That you have made full and truthful disclosures to the Company’s compliance
department regarding any misconduct (including any violations of federal
securities laws) relating to the Company or its subsidiaries of which you are
aware, and that you understand that notwithstanding anything herein or in any
other agreement to the contrary, in no event shall you be prohibited or limited
from my right to provide truthful information to or otherwise assist U.S.
governmental authorities in any investigation regarding the Company (whether
pursuant to Section 21F of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or otherwise), and in the event of such assistance, nothing
herein or in any other agreement shall be deemed to conflict with my right to
receive any award payable pursuant to Section 21F of the Exchange Act.

 

 

(g)

That these terms are final and binding on you.

 

 

(h)

That you have signed this Release voluntarily, and not in reliance on any
representations or statements made to you by any employee or officer of the
Company or any of its subsidiaries.

 

(i)

That you have seven (7) days following your execution of this Release to revoke
it in writing, and that this Release is not effective or enforceable until after
this seven (7) day period has expired without revocation.  If you wish to revoke
this Release after signing it, you must provide written notice of your decision
to revoke this Release to the Company, to the attention of the General Counsel
of the Company at the address of the Company’s headquarters, by no later than
11:59 p.m. on the seventh calendar day after the date on which you have signed
this Release.

 

A-3

            

--------------------------------------------------------------------------------

 

PLEASE READ CAREFULLY.  THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

ACKNOWLEDGED AND AGREED

 


 

 

 

Bradley R. Mason

 

Date

 

 

 

A-4

            